110 F.3d 71
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Francisco Rivera RODRIGUEZ, Defendant-Appellant.
No. 94-30419.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 26, 1997.

Before:  SNEED, FARRIS, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Francisco Rivera Rodriguez appeals his, conviction and sentence following a jury trial for conspiracy to distribute and distribution of methamphetamine in violation of 21 U.S.C. §§ 846, 841(b)(1)(A).  Pursuant to Anders v. California, 386 U.S. 738 (1967), Rodriguez's counsel filed a brief stating that he finds no meritorious issues for review, and a motion to withdraw as counsel of record.


3
Counsel identified two possible issues for review:  (1) did the district court properly estimate the amount of drugs to calculate his base offense level;  and (2) was Rodriguez denied a fair trial due to the district court's bias.


4
We review for clear error the district court's findings of fact relating to sentencing, including the quantity of drugs used to determine the base offense level.  See United States v. Fuentes-Mendoza, 56 F.3d 1113, 1116 (9th Cir.), cert. denied, 116 S.Ct. 326 (1995).  "A district court's evaluation of the reliability of evidence is reviewed for an abuse of discretion."  United States v. Ponce, 51 F.3d 820, 828 (9th Cir.1995) (per curiam).


5
The district court's estimates are supported by the testimony of the confidential informant and the testimony of Rodriguez's two co-defendants, Larry E. Pond and Jeffrey A. Foster.  To the extent the district court's finding was based on credibility determinations, the finding is entitled to great deference.  See United States v. Sealey, 830 F.2d 1028, 1032 (9th Cir.1987).


6
Rodriguez's fair trial argument must also fail because there is no evidence that Judge Tanner exhibited any bias against Rodriguez at trial or sentencing.


7
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issue for review.  Accordingly, the motion of counsel to withdraw is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3